              Case 2:20-po-00060-CKD Document 9 Filed 07/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,           )   2:20-po-00060-CKD
                                         )
12                      Plaintiff,       )   ORDER TO DISMISS AND VACATE INITIAL
                                         )   APPEARANCE
13          v.                           )
                                         )
14   VELVET M. HENDERSON,                )   DATE: September 17, 2020
                                         )   TIME: 9:30 a.m.
15                      Defendant.       )   JUDGE: Honorable Carolyn K. Delaney
                                         )
16                                       )
                                         )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:20-po-00060-CKD without

20   prejudice is GRANTED.

21         It is further ordered that the initial appearance scheduled on

22   September 17, 2020, is vacated.

23   IT IS SO ORDERED.

24   Dated: July 23, 2020

25

26

27

28


     ORDER TO DISMISS & VACATE I/A            1           U.S. v. VELVET M. HENDERSON
